OPINION

Per Curiam:

At the conclusion of a preliminary examination, Patrick Baker was held to answer a charge of possession of stolen property, a felony under Nev. Rev. Stat. § 205.275. Baker then filed a pretrial petition for a writ of habeas corpus contending the evidence adduced by the prosecuting attorney was insufficient to establish probable cause that he committed the charged offense. The district court denied habeas and in this appeal Baker reasserts the same contention.
The record establishes that Baker and two other suspects were arrested after they had been observed driving up and down a Las Vegas street in a suspicious manner, attempting to sell chain saws from the vehicle. The vehicle contained four stolen chain saws, one in the back seat (with Baker) and three in the trunk.
Baker argues that his “mere presence,” under the circumstances described, is insufficient to support an inference that he possessed the chain saws and knew they were stolen. We disagree.
*13We have recently held that, although mere presence cannot support an inference that one is a party to an offense, presence together with other circumstances may do so. Winston v. Sheriff, 92 Nev. 616, 555 P.2d 1234 (1976). Here, as in Winston, the circumstances surrounding the “mere presence” of Baker support a reasonable inference that he probably committed the charged offense. Nev. Rev. Stat. § 171.206.
Affirmed.